Citation Nr: 0601567	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for undiagnosed illness 
manifested by joint and muscle pain affecting the back and 
neck.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for degenerative joint 
disease of the left hand.

5.  Entitlement to service connection for patellofemoral 
syndrome of the bilateral knees.

6.  Entitlement to service connection for undiagnosed illness 
manifested by joint and muscle pain affecting the bilateral 
knees, bilateral hands, bilateral shoulders, bilateral 
elbows, and bilateral ankles.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1976 with additional reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2000.  A statement of the case 
was issued in May 2003, and a substantive appeal was received 
in June 2003.  The veteran testified at a video conference 
hearing before the Board in December 2004.

In an attempt to add some clarity to the issues on appeal, 
the Board has described the issues as set forth on the first 
page of this decision.  As will be discussed in detail below, 
the only issue being addressed on the merits are entitlement 
to service connection for undiagnosed illness manifested by 
joint and muscle pain affecting the back and neck.  

The issues of entitlement to service connection for 
degenerative disc disease of the cervical spine, degenerative 
disc disease of the lumbar spine, degenerative joint disease 
of the left hand, patellofemoral syndrome of the bilateral 
knees, and entitlement to service connection for undiagnosed 
illness manifested by joint and muscle pain affecting the 
bilateral knees, bilateral hands, bilateral shoulders, 
bilateral elbows, and bilateral ankles, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran's joint and muscle pain affecting the back 
and neck has been attributed to the known clinical diagnosis 
of degenerative disc disease.


CONCLUSION OF LAW

An undiagnosed illness manifested by joint and muscle pain 
affecting the back and neck was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for undiagnosed illness 
manifested by joint and muscle pain affecting the back and 
neck prior to enactment of the VCAA.  The veteran's appeal 
stems from an April 2000 rating decision which denied service 
connection.  In July 2002, a VCAA letter was issued to the 
veteran, and another rating decision was issued in November 
2002.  In February 2004, the RO issued another VCAA letter.  
The VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in July 2002 and February 
2004 were not given prior to the first AOJ adjudication of 
the claims, the notice was provided prior to initial 
certification of the veteran's claims to the Board.  The 
contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as post-
service private and VA treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Moreover, with regard to the 
issue being addressed on the merits in this decision, the 
Board finds that the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Back

In January 1978, the veteran filed a claim of service 
connection for back pain as a result of a hernia operation 
and spinal tap performed during service.  An April 1978 
rating decision denied entitlement to service connection.  
The veteran did not file an appeal, therefore, this rating 
determination is final.  38 U.S.C.A. § 7105.  In February 
1981, the veteran filed a claim of service connection for 
back condition.  In February 1981 correspondence, the RO 
determined that the veteran had not presented any new and 
material evidence, therefore his claim was denied.  The 
veteran did not file an appeal, therefore, this determination 
is final.  38 U.S.C.A. § 7105.  In October 1996, the veteran 
filed a claim of service connection for joint and muscle pain 
in the back due to Persian Gulf syndrome, and entitlement to 
service connection for degenerative disc disease of the 
lumbar spine on a direct basis.  Service medical records 
dated in February 1981 from the veteran's period of reserve 
service reflect a lumbosacral strain.  In light of this 
injury, and in light of his service in the Persian Gulf from 
October 1990 to April 1991, the Board finds that the October 
1996 claim is pursuant to a new theory of entitlement, and 
thus bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  As such, the veteran's 
claim of entitlement to service connection for back 
disability due to an undiagnosed illness, and service 
connection for a lumbar spine disability is reopened.  The 
Board, however, is only rendering a decision on the merits 
with regard to the issue of entitlement for joint and muscle 
pain of the back due to an undiagnosed illness.  The issue of 
entitlement to service connection for a lumbar spine 
disability on a direct basis is addressed in the Remand 
portion of this decision.

As noted, the veteran filed a claim of service connection for 
joint and muscle pain in the back due to undiagnosed illness.  
In December 1996, the veteran underwent a VA examination 
which revealed a diagnosis of degenerative disc disease of 
the lumbosacral spine.  A February 2001 x-ray examination of 
the lumbosacral spine reflects disc space narrowing at L5-S1, 
L2-3.

In order to establish service connection for his claimed 
disability due to an undiagnosed illness, the legal criteria 
provide, in pertinent part, that the illness or symptoms not 
be attributable to any known clinical diagnosis by history, 
physical examination, and/or laboratory tests.  38 C.F.R. 
§ 3.317.  Due to the diagnosis of degenerative disc disease 
of the lumbar spine, service connection for an undiagnosed 
condition is not warranted.  As discussed, entitlement to 
service connection for degenerative disc disease of the 
lumbar spine on a direct basis is remanded for further 
development.

Neck

In October 1996, the veteran claimed entitlement to service 
connection for joint and muscle pain in the cervical spine 
due to undiagnosed illness.  Upon a December 1996 VA 
examination, a diagnosis of degenerative disc disease of 
cervical spine was rendered.  A February 2001 x-ray 
examination of the cervical spine reflects disc space 
narrowing at C4-4 and C-5-6 with progression of the 
hypertrophic spur formation impinging on neural foramina at 
multiple levels bilaterally.

As discussed above, in order to establish service connection, 
for his claimed disability due to an undiagnosed illness, the 
legal criteria provide, in pertinent part, that the illness 
or symptoms not be attributable to any known clinical 
diagnosis by history, physical examination, and/or laboratory 
tests.  38 C.F.R. § 3.317.  Due to the diagnosis of 
degenerative disc disease of the cervical spine, service 
connection for an undiagnosed condition is not warranted.  As 
discussed, entitlement to service connection for degenerative 
disc disease of the cervical spine on a direct basis is 
remanded for further development.


ORDER

Entitlement to service connection for undiagnosed illness 
manifested by joint and muscle pain affecting the back and 
neck is not warranted.  To this extent, the appeal is denied.




REMAND

Lumbar spine

With regard to the lumbar spine disability, service medical 
records reflect that in February 1981, while purportedly on 
reserve duty, the veteran reported that he had sustained a 
back injury which limited his physical ability.  The 
examination report reflects that the veteran had strained his 
back in December 1980 while at a civilian job.  A private 
physician's reported dated in February 1981, reflects that in 
December 1980 the veteran was lifting a beam and tipped to 
the right side.  He experienced pain in the low back and 
radiating down the back of his right leg.  The diagnosis was 
spondylolisthesis of 5th lumbar vertebrae, and possible 
herniated disc, lumbar.  The service medical records dated in 
February 1981, reflect a clinical impression of lumbosacral 
strain.  It is unclear, however, whether the report of a 
lumbar spine disability in February 1981 was as a result of 
the December 1980 injury, or was aggravated by an injury 
sustained during active duty for training or inactive duty 
for training during his period of reserve service.  The RO 
should determine whether the veteran was on active duty for 
training or inactive for training for the period December 
1980 through February 1981.  The veteran should be afforded a 
VA examination to determine whether any current degenerative 
disc of the lumbar spine is as a result of any injury 
sustained during service, to include active duty for training 
or inactive duty for training, and/or whether any lumbar 
spine disability was aggravated by any injury sustained 
during active duty for training or inactive duty for 
training.  

Cervical spine

Service medical records reflect that in February 1971, the 
veteran injured his neck while wrestling.  An x-ray 
examination was negative.  Pain over C-8 was mild.  On 
follow-up, he had tenderness about C8-T1.  The impression was 
muscle strain.  As noted hereinabove, the veteran had active 
service from October 1990 to April 1991.  A December 1991 VA 
clinical record reflects the veteran's complaints of neck 
pain.  The record reflects an "old neck injury 1985" and 
the veteran claimed that he re-injured his neck during 
service in the Persian Gulf.  The evidence of record does not 
contain a separation examination from active service in April 
1991.  The RO should schedule the veteran for a VA 
examination to determine the etiology of his current 
degenerative disc disease of the cervical spine, to include 
whether such disability is due to his periods of active 
service (October 1970 to January 1976, October 1990 to April 
1991), or any period of active duty for training or inactive 
duty for training.

Bilateral knees

A March 1971 service medical record reflects complaints of 
right knee pain and swelling.  In November 1974, the veteran 
complained of left knee pain, specifically claiming that 
walking up and down stairs caused the most pain.  The 
assessment was left knee pain.  Another record from the same 
period reflects the veteran's report that he was jogging and 
sustained what felt like a strain to the left knee.  In 
October 1996, the veteran claimed joint and muscle pain in 
the knees due to undiagnosed illness.  On examination in 
December 1996, the examiner diagnosed bilateral 
patellofemoral syndrome, however, a March 1998 x-ray 
examination report reflects an impression of normal bilateral 
knees.  The veteran should be scheduled for a VA examination 
to assess whether he has any current disability of the right 
or left knee, and the etiology of any such disability, to 
include whether it is related to his service or any incident 
therein.  The examiner should address any claims of joint or 
muscle pain with regard to the knees, and the etiology of any 
claimed joint or muscle pain.

Bilateral hands

A February 1972 record reflects complaints of hitting the 
second digit of the right hand with a hammer about 5 months 
prior.  The tip of his finger became numb 2 days prior.  The 
impression was damaged sensory nerve of right.  A February 
1974 medical record reflects swollen third digit PIP.  The 
assessment was probable old trauma residual.  With regard to 
the hands, a March 1998 VA treatment record reflects a 
complaint of joint pain in the hands.  A diagnosis of post-
traumatic degenerative joint disease was rendered.  A July 
2000 VA treatment record, however, reflects possible 
bilateral carpal tunnel syndrome.  The veteran should be 
afforded a VA examination to assess whether he has any 
current disability of the right or left hand, and the 
etiology of any such disability, to include whether it is 
related to service or any incident therein.  The examiner 
should address any claims of joint or muscle pain with regard 
to the hands, and the etiology of any claimed joint or muscle 
pain.

Bilateral elbows

A February 1971 service medical record reflects complaints of 
left elbow pain due to wrestling.  In January 1975, the 
veteran sustained a contusion to the right arm.  He reported 
pain and discomfort.  On examination, there was stiffness and 
slight pain.  A week later, there was moderate pain upon 
palpation.  The contusion to the right arm appeared to be 
healing well.  A March 1998 x-ray examination report of the 
right elbow reflects normal elbow.  The veteran should be 
afforded a VA examination to assess whether he has any 
current disability of the right or left elbow, and the 
etiology of any such disability, to include whether it is 
related to service or any incident therein.  The examiner 
should address any claims of joint or muscle pain with regard 
to the elbows, and the etiology of any claimed joint or 
muscle pain.

Bilateral shoulders

Service medical records reflect that in January 1971 the 
veteran injured his right shoulder while wrestling.  There 
was tenderness, however, an x-ray examination was negative.  
Another record for the same period reflects that the veteran 
dislocated his shoulder.  A week later he had minimal 
tenderness of the right shoulder.  An August 1971 record 
reflects right shoulder sprain 3 days.  A March 1998 x-ray 
examination report of the right shoulder reflects normal 
right shoulder.  The veteran should be afforded a VA 
examination to assess whether he has any current disability 
of the right or left shoulder, and the etiology of any such 
disability, to include whether it is related to service or 
any incident therein.  The examiner should address any claims 
of joint or muscle pain with regard to the shoulders, and the 
etiology of any claimed joint or muscle pain.

Bilateral ankles

The veteran should be afforded a VA examination to assess 
whether he has any current disability of the right or left 
ankle, and the etiology of any such disability, to include 
whether it is related to service or any incident therein.  
The examiner should address any claims of joint or muscle 
pain with regard to the ankles, and the etiology of any 
claimed joint or muscle pain.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should determine whether the 
veteran was on active duty for training 
and/or inactive duty for training at any 
time from December 1980 through February 
1981.

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the etiology of his claimed 
degenerative disc disease of the lumbar 
spine.  It is imperative that the 
claims file be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
review the entire claims file, 
including the entirety of the veteran's 
service medical records, and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that his 
degenerative disc disease of the lumbar 
spine is etiologically related to 
service or any injury during service.  
The examiner should comment on whether 
the lumbosacral strain injury recorded 
in February 1981 constituted an 
aggravation of any prior lumbar spine 
disability.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the etiology of his claimed 
degenerative disc disease of the 
cervical spine.  It is imperative that 
the claims file be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should review the entire claims file, 
including the entirety of the veteran's 
service medical records, and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that his 
degenerative disc disease of the 
cervical spine is etiologically related 
to service or any injury during 
service, or was aggravated therein.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.

4.  The RO should schedule the veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
claimed joint stiffness in the 
bilateral knees, shoulders, elbows, 
hands, ankles.  It is imperative that 
the claims file be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should clearly report whether the 
veteran exhibits objective indications 
of chronic disability (manifested by 
certain signs or symptoms) associated 
with his multiple joint stiffness 
complaint.  The examiner must clearly 
report whether the veteran's multiple 
joint stiffness complaints of the 
bilateral knees, bilateral shoulders, 
bilateral elbows, bilateral hands, and 
bilateral ankles, are attributable to a 
known medical diagnosis.  If any of the 
claimed disabilities are attributable 
to a known medical diagnosis, the 
examiner should opine as to whether it 
is at least as likely as not (i.e. a 50 
percent or higher degree of 
probability) that any such diagnoses 
are related to the veteran's service or 
any injury during service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the remaining claims can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


